DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-16 as preliminarily amended and filed on 08/03/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 15 November 2017 (20171115).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/IB2018/058862 filed on 11/12/2018 which claims priority to Italian Application number 102017000130318 filed on 15 November 2017 (20171115).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 04/24/2020 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “exciting”, “acquiring”, “processing” and “estimating” in claims 1, 6, 7, “electronic control unit (7) ECU” in claim 2, “applying an impact” in claim 3, .

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030069684 A1 to Reimer, Lawrence B. in view of EP1001155A1 to Mitsubishi (Cite no. 1 in the 04/24/2020 IDS) and further in view of US 20180238728 A1 to Young, Winston B. et al. (Young) (Young has priority to at least 10/07/2005 and “in-part” effectively to 06/22/2001).

Regarding claim 1 given the BRI Reimer teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    498
    765
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    373
    349
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    464
    663
    media_image3.png
    Greyscale

and associated descriptive texts a method for estimating a volume of fuel available in a fuel tank (not shown) of a transport vehicle (27), 
the tank comprising a tank wall inside which a space is defined for containing fuel as explained in para:
“[0046] As best seen by reference to FIGS. 4 and 5, the fuel level sensor 29 includes a main housing 60 that contains a circuit board assembly 62 with a processor (discussed below). The processor communicates (sends and receives information) with the vehicle information system 31 through a cable assembly 64 inserted through an opening 66 of the main housing 60. The main housing 60 is mounted on a base housing 68 which holds a transducer 70 that is coupled to the processor (discussed below) on the circuit board assembly 62 through a communication link 72. The base housing is designed to be inserted into an opening in the vehicle fuel tank (not shown) and includes a tank seal gasket 74 to help ensure a liquid tight seal between the opening and the sensor 29.”, 

the method comprising the steps of: 
a) exciting (a short pulse of sound (PS), using transducer 70 of fuel level sensor 29) a vibration of the fuel tank (not shown) as shown in Figs 6 and 7 above and claim:
“5. A fuel sensor as set forth in claim 1 further comprising an ultrasonic transmitter operable to bounce an ultrasonic signal off of the surface of the fuel in the fuel tank to the transducer.”; 

b) acquiring a response signal, i.e. the reflection of the surface correlated to a frequency response produced by the fuel tank (not shown) due to the excited vibration, i.e.  the time of flight TOF of the reflected sound pulse in Fig. 7 as explained in para:
“[0047] The main function of the fuel level sensor is to determine the amount of fuel remaining in the fuel tank of the vehicle 27. A circuit assembly or system 90 within the sensor that accomplishes this and other tasks is shown in FIG. 6. The system 90 includes a micro-controller or processor 92 (that, although not shown, is mounted on the circuit board assembly 62.) The processor 92 sends a command signal to a transmitter 94. The transmitter in turn sends a pulse signal to the transducer 70, which converts the electric pulse signal to a short pulse of sound PS (FIG. 7). As best seen by reference to FIG. 7, the pulse of sound PS is reflected off the surface S of the fuel in the fuel tank (not shown) of the vehicle 27. The return of the pulse of sound is sensed by a receiver 96 (FIG. 6) and the time needed for the sound to make the round trip, referred to as the time of flight (TOF), is recorded by the processor 92. As will be discussed in greater detail below, the processor 92 processes the TOF measurement and generates a digital output on lines 98 that are coupled to the vehicle information system 31. Ultimately, the output is transmitted as a message or messages to the dispatch terminal 39. The processor 92 also generates a signal, preferably a pulse-width modulated (PWM signal) representative of the fuel level in the fuel tank. This signal is sent along link 100 to an amplifier 104 that drives a standard analog fuel gauge (not shown). The system 90 is powered by a power supply 106 that delivers electric energy to the system components through an interference filter 108.”; 

c) processing the acquired response signal to obtain an estimate of the initial volume of fuel available in the tank (not shown) as explained in para [0047] above “Ultimately, the output is transmitted as a message or messages to the dispatch terminal 39. The processor 92 also generates a signal, preferably a pulse-width modulated (PWM signal) representative of the fuel level in the fuel tank. This signal is sent along link 100 to an amplifier 104 that drives a standard analog fuel gauge (not shown).”;
and claim 1:
“1. A fuel level sensor for use with a fuel tank, the fuel level sensor comprising: a transducer for generating a distance signal that represents the distance between the sensor and the surface of the fuel in the fuel tank; and a processor coupled to the transducer, the processor programmed to convert the distance signal to a percentage of capacity signal, calculate the volume of fuel within the fuel tank, and create a message that includes information regarding the volume of fuel in the fuel tank.” 

d) gradually taking fuel from the tank (not shown) with the transport vehicle (27) in use as explained in paras:
“[0088] Absolute error, in terms of the percentage of capacity value, is simply the error at any level over the full range of operating conditions likely to be encountered by the system 25. This is best understood by review of an example. Table 8 includes a series of measurements, taken at 30-minute intervals, as fuel drains from a tank and as the temperature cycles over an operating range of the processor 92.”; 

e) estimating a quantity of fuel taken gradually from the fuel tank (not shown) in para:
“[0091] The performance of the processor 92 may also be evaluated using RSS (root square sum) error theory. Using the hours to empty algorithm discussed above, the representations shown in Table 9 may be developed. The data in Table 9 is for a 1/3 full, 240-gallon tank(s) with a fuel flow rate of approximately 7.5 gallons per hour.”; and 

f) estimating the volume of fuel available in the tank (not shown) based on the initial volume and estimate of the quantity of fuel taken gradually as explained in paras:
“[0092] As can be seen from Table 9, absolute error affects the hours to empty and the gallons remaining error budgets, but does not affect the tank capacity/size calculation. The key considerations from Table 9 are that each 1.0% in absolute error creates a 0.32 hour error in the time to empty measurement (.+-.19 minutes or less) and at least a 2.38 gallon error in the remaining fuel calculation. The data illustrates that the accuracy of both quantities, gallons remaining and time to empty, improves as fuel drains from the tank.

[0095] It is preferred that the relative error be below 0.2% of full scale. Using RSS error theory representations were developed using the hours to empty analysis, as described previously, for a 1/3 full, 240-gallon tank(s) with a fuel flow rate of approximately 7.5 gallons per hour. The representations are set out in Table 11.

[0096] As Table 11 shows, relative error has a relatively significant impact on the error budget and accuracy of calculations. Every 0.10% error in the relative accuracy of two time-indexed measurements causes an error of up to 0.75-hours (45 minutes) in the hours to empty calculation, an error of up to 5.48 gallons in the tank capacity/size calculations, and an error of up to 5.48 gallons in the fuel remaining value. As with absolute error, these errors increase at increased fuel levels and decrease as the fuel level decreases.”

And claims 1 and 3

“3. A fuel sensor as set forth in claim 1 wherein the processor is operable to receive data from a vehicle information system including data concerning the rate of fuel usage and the processor is further programmed to calculate the size of the fuel tank.”.


While it is considered that Reimer teaches the claimed invention as explained above, if Applicant is of the opinion that Reimer does not expressly disclose inter alia steps d, e, and f above, then resort may be had to the teachings of Mitsubishi to show that such was known in analogous art.

Mitsubishi teaches in for example the figures below:


    PNG
    media_image4.png
    229
    345
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    306
    705
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    654
    307
    media_image6.png
    Greyscale
and associated descriptive texts that it was known in Fig. 3 to 
c) process an acquired response signal ST1 to obtain an estimate of the initial volume of fuel available in a fuel tank in steps ST2 and ST3; 


d) gradually taking fuel from the tank with the transport vehicle in use in step ST4; 
e) estimating a quantity of fuel taken gradually from the fuel tank in step ST4; and 
f) estimating the volume of fuel available in the tank in step ST5 based on the initial volume and estimate of the quantity of fuel taken gradually as explained in paras:
“[0060] First, the fuel meter 12 measures a stored fuel amount F in the fuel tank 11 in real time (step ST1). The measurement result is output to the A/D converter 13 and the calculation of the remaining fuel Z discussed below uses the measurement result on refueling. Only when a fuel supply signal is received from the calculation section 17 (step ST2), the fuel amount F measured by the fuel meter 12 is A/D converted by the A/D converter 13, and the converted result is output to the calculation section 17 (step ST3). 

[0061] The engine computer 16 measures an injection fuel amount J of fuel supplied to the engine 14 and counts the number of vehicle speed pulses P propagated each time the vehicle travels a fixed distance. The running distance M of the vehicle is calculated by multiplying a fixed distance D by the count number C (step ST4). Running distance M = count number C of vehicle speed pulse Px fixed distance D

[0062] The calculation section 17 calculates the remaining fuel Z by subtracting the fuel injection amount J from the stored fuel F when the stored fuel F is output from the A/D converter 13 and the fuel injection amount J is output from the engine computer 16 (step ST5). However the calculation section 17 does not receive a new stored fuel F from the A/D converter 13 as long as a refueling detection signal is not output. When a refueling detection signal is not output, remaining fuel Z is calculated on the basis of the stored fuel F value used on the previous occasion. Remaining fuel Z = stored fuel F - injected fuel J “

And claims:
A cruising distance calculation device provided with
a fuel measurement means which measures stored fuel in a fuel tank when fuel is supplied to said fuel tank,
a fuel injection measurement means which measures a fuel injection amount supplied to an engine,
a running distance measurement means which measures a running distance of the vehicle,
a remaining fuel calculation means which calculates remaining fuel by subtracting a fuel injection amount measured by said fuel injection measurement means from a stored fuel measured by said fuel measurement means,
a fuel economy calculation means which calculates a fuel economy by dividing a running distance measured by said running distance measurement means by a fuel injection amount measured by said fuel injection measuring means, and
a cruising distance calculation means which calculates a cruising distance by multiplying a remaining fuel calculated by said remaining fuel calculation means by a fuel economy calculated by said fuel economy calculation means.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the calculations for estimating the volume of fuel available are considered equivalent techniques.

Per, In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, the reference is in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as the calculations for estimating the volume of fuel available.

Per, In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of “estimating the volume of fuel available in a tank” as taught by at least the combination of Reimer and Mitsubishi above for express benefit of accurately calculating the remaining fuel in the fuel tank when movement of is generated on the surface of the fuel as taught by Mitsubishi para:
“[0015]In this way, even when a movement is generated on the surface of the fuel in the fuel tank, it is possible to accurately calculate a vehicle cruising distance as it is possible to accurately calculate a fuel economy and a remaining fuel in the fuel tank.“ 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the estimate of the volume of fuel available shown on the fuel gauge of Reimer would include the estimation that corrects for surface movement that may throw off the accuracy of Reimer as taught by Mitsubishi as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art to mitigate any surface inaccuracies of Reimer as taught by Mitsubishi.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Mitsubishi to and modify the prior art of Reimer as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Given the BRI, it is considered that the combination of Reimer and Mitsubishi teach the claimed invention as explained above.  However, it is noted that the combination of Reimer is directed towards sending and receiving inter alia an ultrasonic pulse of sound.
As explained above per the teachings of the following case law:

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As such, Young is relied upon to teach inter alia “one equivalent technique for another” in the measurement of the volume 21 of fluid in a tank using “an electromechanical vibrator 28” in for example the figures below:

    PNG
    media_image7.png
    481
    537
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    539
    633
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    638
    519
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    574
    490
    media_image10.png
    Greyscale



And associated descriptive texts a method in Figures 4 and 5 for estimating a volume of fuel available wherein item 80 in Fig. 4 appears to indicate 30 per cent full, in a fuel tank 12/106, the tank comprising a tank wall inside which a space is defined for containing fuel as explained in for example, para:
“[0035] In another embodiment, the acoustic volume indicator of this invention comprises a resonating means 26 that is designed to generate a sweep frequency vibration within the tank, instead of producing a momentary impact impulse. In an example embodiment, the resonating means is in the form of an electromechanical vibrator 28 that includes an impactor 26 configured to impact the wall of the tank 12 with a sweep frequency signal. The sweep frequency signal from the vibrator 28 is designed to cover a range of frequencies, which includes resonant frequencies between those resulting from impacting a full tank to those resulting from impacting an empty tank. The vibration provided by the vibrator 28 is transmitted through the wall of tank 12 to the contents contained therein. Like the previous indicator embodiment discussed above, the resonating means of this indicator embodiment can be activated by a controller or other type of user operated or automatically operated initiating or actuating device. 

[0051] Acoustic volume indicators of this invention are placed into volume indication operation by the user's act of engaging the user control noted above, e.g., by pressing one or more buttons of a user interface such as a keypad. This act activates the resonation excitation circuit, thereby causing the resonating means to initiate resonation of the tank wall. In the first embodiment indicator, this act energizes the solenoid 28 to activate the contactor or plunger 26 to impact the outside wall surface of the tank. In the other embodiment indicator, this act energizes the electromechanical vibrator 28 to activate the impactor 26 to cause the wall surface of the tank to resonate. 

[0057] Acoustic volume indicators of this invention can be configured using different types of detectors and signal processors, depending on the particular use application and user need. FIG. 4 illustrates an example embodiment of a detector and signal processor 72 that generally comprises a housing 74, a portable power source disposed within the housing, or a port to access a source of power, and an input port 76 for receiving the response signal from the resonating sensor means. The processor is generally configured to receive a response signal from the resonating sensor means, and to process the response signal in a manner that produces a visual volume measurement indication. The processor includes a visual display 78 that comprises a number of light sources 80 disposed therein. The processor is configured to receive the response signal and produce an output signal to activate one or more of the light sources 80. The processor is calibrated so that each light source 80 represents a different measured volume. A detector and processor configured in this manner and suitable for use in such volume measurement application include those disclosed in U.S. Pat. Nos. 5,388,496 and 5,396,827, which are each incorporated herein by reference.

[0069] FIG. 6 illustrates an example acoustic volume indicator 104 of this invention comprising a container 106 that may be configured to accommodate a volume of liquid or gas. Additionally, the container 106 may or may not comprise a pressurized bladder, e.g., be provided in the form of a surge suppressor. A resonating means 108, e.g., in the form of a solenoid impactor, is attached to an outside wail surface 110 of the container 106, and a sensing means 112 is also attached the wall surface 110, e.g., near the resonating means 108. If desired, a pressure transmitter 114 can also be attached to the container for the purpose of measuring the pressure within the container, e.g., the pressure within the bladder when the container is provided in the form of a surge suppressor.”, 

the method comprising the steps of: 
a) exciting a vibration of the fuel tank in claim 1:
“1. An acoustic volume indicator comprising: vibration device positioned adjacent a container surface, wherein the container comprises a volume of fluid or gas; a vibration detector positioned adjacent the container surface; and a processor to convert information from the vibration detector to container volume information.”; 

b) acquiring a response signal correlated to a frequency response produced by the fuel tank due to the excited vibration in claim 1 “a vibration detector positioned adjacent the container surface”; 
c) processing the acquired response signal to obtain an estimate of the initial volume of fuel available in the tank in claim 1 “and a processor to convert information from the vibration detector to container volume information”.

Accordingly, the prior art references teach all of the claimed elements were known as an “equivalent technique” in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Young is considered BOTH because it is concerned with detecting the level of fluid in a tank.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known “cost effective” and portable equivalent technique of using “an electromechanical vibrator” to detect the level of fluid inside a tank as taught by at least the combination of Young and Reimer above.  As taught in Young paras:
“[0007] It is, therefore, desired that a device and method for using the same be provided that is capable of obtaining an accurate measurement of liquid or gas volume within a container in a non-invasive manner. It is desired that such device be capable of providing such volume measurement in liquid or gas containers that may or may not comprise a pressurized diaphragm or other type of pressurized member therein. It is further desired that such noninvasive volume measurement device be somewhat portable so that it can be used to measure the volume in more than one liquid container in a manner that is both time and cost effective.

[0060] FIG. 5 illustrates another example embodiment detector and processor 82, used with acoustic volume indicators of this invention, provided in the form of a computer software program that is implemented using computer 84, e.g., provided in the form of a laptop, desktop, tablet, or pocket PC. In an example embodiment, the software program can be one designed to perform a waveform or spectrum analysis. In an example embodiment, the software program is configured to be run on a computer using a Windows-based operating system in this particular embodiment, the waveform analyzer software program is developed to decipher an incoming response signal from the resonating sensor means, convert the response signal to a frequency spectrum, analyze the frequency spectrum, and capture the dominant natural vibration frequency or frequency peak.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the system of combination of Reimer and Mitsubishi would include a portable electromechanical vibrator 28/50 and sensor 30/52 and portable fuel level indicator 72 as shown in Young Figure 4 above.  As such, the driver of the combination of Reimer would have the benefit of being able to view the level of fuel in their vehicle using the portable signal processor 72 without having to be in the vehicle.  This would benefit the user when at a gas station while filling the tank with fuel as the user would have a portable visual indication of the amount of fuel in the tank and may decide to only fill the tank to a certain level besides full.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Young to and modify the prior art combination of Reimer and Mitsubishi as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
 
Regarding claim 3 and a method according to claims 1, wherein said step a) of exciting said vibration is performed by applying an impact to an external surface of the containment wall, preferably a single pulse or train of pulses impulse impact see the teachings of Young claims:
“16. A method for measuring a volume within a container comprising the steps of: causing the container to vibrate; detecting vibration of the container and providing an output signal; and processing the output signal and from it arriving at a determined volume within the container.

19. The method as recited in claim 16 wherein during the step of detecting, a detector is used to convert vibration to frequency information.”
 
and the obviousness to combine the teachings of Young to the combination of Reimer and Mitsubishi in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Regarding claim 4 and the limitation a method according to claim 3, wherein step b) of acquiring a response signal is performed by means of an acceleration sensor (30,52, 108) preferably fixed to said external surface of the fuel tank (12, 106) and wherein said response signal is an accelerometric signal see the teachings of Young claims:
“16. A method for measuring a volume within a container comprising the steps of: causing the container to vibrate; detecting vibration of the container and providing an output signal; and processing the output signal and from it arriving at a determined volume within the container.

19. The method as recited in claim 16 wherein during the step of detecting, a detector is used to convert vibration to frequency information.”
 
and the obviousness to combine the teachings of Young to the combination of Reimer and Mitsubishi in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  
 
Regarding claim 5 and the limitation a method according to claim 4, wherein said impact is applied by means of an exciter fixed to said external surface and wherein the exciter and the acceleration sensor are applied in two areas of said external surface, spaced apart from each other see the teachings of Young Figures 1-3 and 6 claims:
“16. A method for measuring a volume within a container comprising the steps of: causing the container to vibrate; detecting vibration of the container and providing an output signal; and processing the output signal and from it arriving at a determined volume within the container.

19. The method as recited in claim 16 wherein during the step of detecting, a detector is used to convert vibration to frequency information.”
 
and the obviousness to combine the teachings of Young to the combination of Reimer and Mitsubishi in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  
 
Claims 2 and 6-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030069684 A1 to Reimer, Lawrence B. in view of EP1001155A1 to Mitsubishi (Cite no. 1 in the 04/24/2020 IDS) and further in view of US 20180238728 A1 to Young, Winston B. et al. (Young) (Young has priority to at least 10/07/2005 and “in-part” effectively to 06/22/2001) as applied to the claims above in view of the MPEP section 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (the MPEP).

Regarding claim 2 and the limitation a method according to claim 1, wherein the transport vehicle comprises an internal combustion engine and an electronic control unit ECU of the internal combustion engine and 
wherein said step f) of estimating a quantity of fuel taken gradually, is performed by the electronic control unit it is considered that there may be many control units performing various aspects of the estimation as explained in for example the teachings of Reimer para:
“[0041] A system 25 embodying the invention is shown in FIG. 1. The system includes a vehicle 27 (such as a tractor-trailer truck) equipped with a fuel sensor 29, and a vehicle information system 31. As used herein, the term vehicle information system refers to the sensors, processors, and communication links present in the vehicle 27. For example, a modern vehicle may include brake sensors, engine sensors, transmission sensors, other sensors, and a GPS (global positioning system) unit. Each of these devices may communicate with controllers or modules designed to control or monitor various aspects of vehicle operation on a vehicle bus or network. The modules may communicate with each other on the same bus or network. Preferably, the invention is compatible with present bus and network communication schemes so that it may exchange information with the vehicle information system. Obviously, as communication schemes are changed in the future it is envisioned that the invention could be readily updated by those of ordinary skill in the art to work with such improvements. Further, since vehicle information system technology is known, the details of the vehicle information system 31 are not discussed in detail. “.  


	Even though it is considered that the combination of Reimer above would render obvious having the ECU of the vehicle performing the calculations for the fuel estimation since it is already monitoring the engine fuel requirements of the engine during operation.  Rearranging where the method and calculations are performed would be obvious as explained in light of the teachings of the MPEP below:
The MPEP section 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS teaches inter alia:
A.    Reversal of Parts

In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

B.    Duplication of Parts

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

C.    Rearrangement of Parts

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

 	As is here, the Examiner has shown and explained how one of ordinary skill in the art would understand that the prior art combination of Reimer above already teaches the obviousness of rearranging the parts of the combination of Reimer.  The MPEP above teaches that any number of reversal, duplication or rearrangement of the parts of the combination of Reimer would be prima facie obvious because per subsection A., “merely reversing” where the “estimation” computations are performed such that the control unit that is performing the “estimation” computations is the vehicle ECU performing the “estimation” computations would be obvious.  Further, per subsection B., duplicating the number of controllers performing the “estimation” calculations so that the vehicle ECU is ALSO performing the “estimation” calculations is considered obvious because a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.  As is here, no new or unexpected result would be produced.  Finally, per subsection C. shifting the position of the “estimation”  would not have modified the operation of the device.);  (the particular placement of an “estimation” measuring device was held to be an obvious matter of design choice).  As such, having the vehicle ECU perform the “estimation” would be  “held to be an obvious matter of design choice”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the location of where and what controller is performing the calculations for estimating the volume of fuel available are considered equivalent techniques.

Per, In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, the reference is in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as the calculations for estimating the volume of fuel available.

Per, In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of reversing, duplication and or reversing the parts of the combination of Reimer as taught by the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the estimate of the volume of fuel available shown on the fuel gauge of Reimer would be performed by the vehicle controller of Reimer as taught by the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Reimer as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 6 and the limitation a method according to claim 1, wherein said step of exciting a) and said step of acquiring b) are performed before starting the transport vehicle it is considered that while Reimer expressly teaches an initialization step occurs at “power up”, this “power up” can occur at any time including “before starting the vehicle” as explained in for example, paras [0053+]:
[0053] As best seen by reference to FIG. 9, the processor 92, as embodied in the sub-processor 110 and 120, for example, receives input in the form of reset commands, detection signals from the transducer 70, input regarding tank configuration (such as through select lines), temperature data, and calibration data. After processing this data, the processor 90 generates a signal to drive an analog fuel gauge and a message signal containing fuel level information, which is delivered to the optimization server 41 upon the occurrence of a dispatch command from the dispatch terminal 39 or a low fuel condition. The process begins in the sub-processor 110 with an initialization step 200 where the system is powered-up. Following the initialization step 200, background processing 205 and foreground processing 210 are accomplished.”.  

	And the teachings of Young wherein it is understood teaches inter alia the invention is portable and can be attached to the tank by the user at any time including before starting the transport vehicle in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  
	
Further, as explained above, the MPEP teaches specifically the rearrangement of the “parts” of the combination of Reimer would be prima facie obvious.  This would include “rearranging” “when” the fuel level is measured by the user.

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Conrad, 169 USPQ 170 (CCPA 1971)

The test for obviousness under U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but what the references taken collectively would suggest 

	As is here, when “filtered through the knowledge of one skilled in the art” “what the references taken collectively would suggest“ is that when a user of a vehicle puts an ignition key in an ignition switch in order to “start” the vehicle there is typically a “running” and/or “accessory” position in the ignition switch.  It is notoriously old and well known that before reaching the “starting” position the switch transitions to the “run” position” before reaching the “start” position and that then the ignition switch “spring returns” to the “run” position after letting go of the ignition key.  As is also notoriously old and well known in the art is that placing the ignition switch in the “run” position causes the vehicle to “power up” it’s accessories and systems which would obviously include the system of Reimer to measure the fuel in the tank of the vehicle.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

The combination of the known elements is achieved by a known method of reversing, duplication and or reversing the parts of the combination of at least Reimer and Young as taught by the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the estimate of the volume of fuel available shown on the fuel gauge of Reimer would be performed before starting the vehicle of Reimer as taught by the MPEP and Young as known in the art.  This would be especially important because most gasoline stations require users to stop the engine before dispensing fuel and filling the tank of a vehicle.  The combination of Reimer and Young would provide the express benefit of allowing the user to have a portable device to see exactly how much fuel is in the tank so that they could stop filling the tank at any level they desired.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP and Young to and modify the prior art combination of Reimer as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 7 and the limitation a method according to claim 1, wherein step c) of processing the acquired response signal, 
to obtain an estimate of the initial volume of fuel available in the tank comprises an operation of comparing information obtained from said response signal with previously acquired information (see “compared against a calibration curve to determine an indication of the volume in the tank” in Young as explained below), 
obtained by characterizing the tank evaluating a plurality of tank frequency responses obtained by exciting vibrations of the tank in conditions of respective different tank filling volumes, i.e. “calibration curves”  and acquiring respective response signals it is considered that one of ordinary skill in the art would understand that the time of flight TOF in Reimer is based on and used to determine the amount of fuel in the tank by comparing it to previously stored “calibration curves” however Young obviates and teaches the claimed limitations in for example paras:
“[0052] The other circuits of the indicator are also activated, and the resonation detection circuit operates with the sensing means or accelerometer 30 to record the response to an impact signal and transfer the response data to the detector and signal processor 32 for processing such as EFT or DFT to determine the natural or resonant frequency of the tank 12. This frequency information is then compared by the signal processor 32 with the pre-programmed characteristic frequency vs, volume data for the tank via the frequency detection circuit, and an output signal is provided to a desired user display or indicator, e.g., a video monitor, gauge or the like, to provide a visual indication of the measured tank volume

[0059] The processor 72 includes one or more electrical circuits that convert the incoming response signal into electrical signals that can be amplified by an amplifier, that can be filtered in a frequency response amplifier, that may be detected by a zero crossing detector, and that may be analyzed by a microprocessor that is configured to operate the one or more light sources, e.g., LEDs. The microprocessor determines the resonating frequency of the incoming response signal, computes the nearest container gas or liquid volume, and operates the corresponding light source in the display. For example, for a 100 gallon capacity container, the processor may include 10 light sources 80 in its display that each designate a different incremental volume of the container, e.g., 10 gallon increments where the first light source indicates a 10 gallon volume measurement and the last light source indicates a 100 gallon volume measurement. Alternatively, the microprocessor can be configured to operate more than one light source in the display to provide a visual indication of the cumulative measured volume, e.g., for the above example, if an 80 gallon measurement was identified then the processor would illuminate the first 8 light sources. It is to be understood other variations of processor volume display can be developed within the scope of this invention according to the particular application and/or user need.

[0061] The program has also been specially developed to capture only that portion of the response signal providing relevant waveform data for isolating and analyzing the resulting frequency of the resonating container wall. Additionally, the program can be configured to filter out any unwanted excitation or other noise that can interfere with the further processing and analysis of the waveform signal. Once the frequency peak is captured, the program is configured to launch it into a data file where it is compared against a calibration curve to determine an indication of the volume in the tank.”

As such, it is considered obvious to use the equivalent technique explained above and combine the teachings of Young to the combination of Reimer as explained in the rejection of corresponding parts of at least claims 1-6 above incorporated herein by reference.  

Regarding claim 8 see the rejection of corresponding parts of claims 1-7 above incorporated herein by reference wherein it is understood that the combination of Reimer and especially Young teaches the limitations a method according to claim 1, wherein said step c) of processing the acquired response signal to obtain an estimate of the initial volume of fuel available in the tank comprises an operation of calculating data correlated to a maximum of a frequency response function in for example figure 5 “frequency peak 108” as explained in para:
“[0064] Accordingly, the processor 82 functions in the following manner. If not already installed, a user loads the spectrum analyzer computer software onto their computer 84, loads the container characteristic frequency vs. volume data onto their computer, connects and installs the external sound card 86 to the computer, attaches the resonating means 100 and resonating sensor means 92 to the outside wall surface 102 of the container 98 to be measured in the manner described above, and connects the output 104 from the resonating sensor means 92 to the sound card 86. The user then enters the spectrum analyzer software program on the computer or handheld device and accesses the relevant menu as displayed on the video monitor 106 to confirm that the characteristic frequency vs. volume data is loaded. The user places the program into a “run ready” mode that, in an example embodiment, provides an image of an oscilloscope on the video monitor 106 of the computer or handheld device. The user then places the program into the “run” mode and activates the resonating device to impact the tank 98. A resulting frequency peak 108 is displayed on the on the video monitor 106 and the user can then launch the frequency peak into the characteristic frequency vs. volume data, and the program will then determine and display the measured volume. Alternatively, the program can automatically launch the frequency peak and display the measured volume upon initially determining the frequency peak.”.
	
	As explained above and incorporated herein, it would have been prima facie obvious to provide the equivalent technique teachings of Young to the combination of Reimer.

Regarding claim 9 and the limitation a method according to claim 8, wherein said maximum is an absolute maximum in a range of selected frequencies see the rejection of corresponding parts of claim 8 above incorporated herein by reference wherein as explained above and incorporated herein, it would have been prima facie obvious to provide the equivalent technique teachings of Young to the combination of Reimer.  
 
Regarding claim 10 and the limitation a method according to claim 9, wherein said frequency range has an upper limit given by a maximum response frequency, or frequency of the first oscillation mode of the tank, when the tank is empty see Young Fig. 5 “frequency peak 108” above and paras:
“[0035] In another embodiment, the acoustic volume indicator of this invention comprises a resonating means 26 that is designed to generate a sweep frequency vibration within the tank, instead of producing a momentary impact impulse. In an example embodiment, the resonating means is in the form of an electromechanical vibrator 28 that includes an impactor 26 configured to impact the wall of the tank 12 with a sweep frequency signal. The sweep frequency signal from the vibrator 28 is designed to cover a range of frequencies, which includes resonant frequencies between those resulting from impacting a full tank to those resulting from impacting an empty tank. The vibration provided by the vibrator 28 is transmitted through the wall of tank 12 to the contents contained therein. Like the previous indicator embodiment discussed above, the resonating means of this indicator embodiment can be activated by a controller or other type of user operated or automatically operated initiating or actuating device.

[0036] A sensing means 30 is attached to an outside wall surface of the tank and is provided in the form of those sensing means discussed above for the previous embodiment indicator. The sensing means detects and for further processing the vibration signature of the tank as generated by the resonating means 26. The sensing means 30 is designed to sense an increased amplitude, when a resonant frequency occurs in the tank, and transmit this response signal to the signal processor. If desired, a filter can be used to treat the response signal prior to or during further signal processing by the signal processor 32. The signal processor 32 is designed to receive the response signal from the sensing means or accelerometer 30. The filter is designed to limit the signal processing to a frequency range representative of frequencies varying between those indicating a full tank to those indicating an empty tank. There will be a sharply increased amplitude signal sensed at the accelerometer 30 at each resonant frequency representing the current volume within the tank 12.”

and the rejection of corresponding parts of claims 1-8 above incorporated herein by reference wherein as explained above and incorporated herein, it would have been prima facie obvious to provide the equivalent technique teachings of Young to the combination of Reimer.    

Regarding claim 11 and the limitation a method according to claim 1, wherein the transport vehicle comprises a dashboard having a visual indicator of the fuel tank filling level see the teachings of Reimer para [0047] “This signal is sent along link 100 to an amplifier 104 that drives a standard analog fuel gauge (not shown).“, Mitsubishi and Young Figures 4 below:

    PNG
    media_image4.png
    229
    345
    media_image4.png
    Greyscale
  
    PNG
    media_image11.png
    560
    540
    media_image11.png
    Greyscale

Wherein it is understood that the “remaining fuel” appears to be shown in Mitsubishi in the diagonal bar above the “CRUISING DISTANCE” and to the right of what looks like a FUEL PUMP with a handle on the right side as is known in the art to signify which side the fuel access door is located on the vehicle and Young teaches LED’s 80 as the visual indicator:

While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

 and wherein the method comprises a step e) of showing, in said visual indicator, an estimate of the fuel available, by controlling said visual indicator by means of a control signal obtained according to said estimate of the volume of fuel available obtained in said step f) of estimating see the rejection of corresponding parts of claims 1-10 above incorporated herein by reference wherein as explained above and incorporated herein, it would have been prima facie obvious to provide the equivalent technique “fuel gauge” teachings of Mitsubishi, Young to the combination of Reimer for the express benefit of, inter alia providing a “portable” method of determining the level of a fuel tank in a vehicle.    

Regarding claim 13 it considered that the combination of Reimer in the rejection of corresponding parts of claims 1-11 above incorporated herein by reference teach as summarized below the limitations a system for estimating a volume of fuel available in a fuel tank of a transport vehicle see the figures and explanation of Reimer, 
the fuel tank comprising a tank wall inside which a space is defined for containing fuel see the figures and explanation of Reimer and Young, the system comprising: 
an exciter device adapted and configured to excite a vibration of the tank wall see Reimer and Young; 
an acquisition and processing unit adapted and configured to acquire a response signal, correlated to the frequency response produced by the tank due to the excited vibration see the figures and explanation of Reimer and Young, 
to process the acquired response signal to obtain an estimate of the initial volume of fuel available in the tank see the figures and explanation of Reimer and Young, 
estimating a quantity of fuel gradually taken from the tank see the figures and explanation of Mitsubishi and 
3estimating the volume of fuel available in the tank based on the initial volume and quantity estimate gradually taken see the figures and explanation of Mitsubishi.  

Regarding claim 14 and the limitation a transport vehicle comprising a fuel tank and a system according to claim 13 for estimating a volume of fuel available in the fuel tank see the rejection of corresponding parts of claims 1 and 13 above incorporated herein by reference wherein it is clear to one of ordinary skill that both references teach vehicles with fuel tanks and the system as explained in detail above.  

Regarding claim 15 and the limitation a transport vehicle according to claim 14, further comprising a dashboard having a display unit adapted and configured to display data correlated to said estimate of the volume of fuel available in the tank see figure 4 of Mitsubishi above and the obviousness to combine in the rejection of corresponding parts of claims 1, 13 and 14 above incorporated herein by reference.  


Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030069684 A1 to Reimer, Lawrence B. in view of EP1001155A1 to Mitsubishi (Cite no. 1 in the 04/24/2020 IDS) and further in view of US 20180238728 A1 to Young, Winston B. et al. (Young) (Young has priority to at least 10/07/2005 and “in-part” effectively to 06/22/2001) as applied to the claims above in view of the MPEP section 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (the MPEP) as applied to the claims above in view of US 9445639 B1 to Aloumanis; Peter et al. (Aloumanis).

Regarding claims 12 and 16 it is considered that the combination of Reimer above would function when applied to any tank including a fuel tank of a transport vehicle, the combination does not appear to expressly disclose the transport vehicle is a motorcycle, preferably a moped or a motorbike.  

	It is prima facie obvious that per the teachings of Young, the system is portable and as such would function on any vehicle the user decides to install it on including a motorcycle, etc.

Aloumanis teaches a helmet that is a “smart helmet” that in many of the United States is required by law for an operator of a motorcycle, a moped or a motorbike to wear when operating on public streets.  This “smart helmet” includes a heads up display with a fuel gauge indicated as half full in figure 1B “instrumentation information 112“ as explained in for example the figures below:

    PNG
    media_image12.png
    233
    538
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    636
    516
    media_image13.png
    Greyscale

And associated descriptive texts including for example, Col. Lines:
“(16) FIG. 1A is a schematic diagram illustrating a scenario 110 and a set of embodiment 120, 170 in accordance with an embodiment of the inventive arrangements disclosed herein. Scenario 110 and/or embodiment 120, 170 can be performed in the context of method 200, and/or system 300. In scenario 110, a motorcycle rider 112 can operate the motorcycle 116 on a roadway which can be occupied by car 118 and/or car 119. For example, rider 112 can ride motorcycle 116 in front of car 118 and behind car 119. Embodiment 120, 170 can represent exemplary configurations of smart helmet 114 worn by rider 112. Embodiment 120 can illustrate a smart helmet component arrangement for helmet 114. Embodiment 170 can illustrate a smart network associated with smart helmet 114.

(17) In embodiment 120, smart helmet 114 can include, but is not limited to, an internal front facing camera 126, an internal rear facing camera 124, an accelerometer 132, a volatile memory (e.g., data store 136), a non-volatile memory (e.g., removable memory 138), a power source 140, a data connector 142, a heads up display (HUD) 130, a Global Positioning System 152, an antenna 122, a processor 139, a network transceiver 135, a Bluetooth transceiver 150, loudspeaker 134, a microphone 143, and the like. It should be appreciated that embodiment 120 can include, one or more sensors not shown within embodiment 120. For example, embodiment 120 can include a thermometer (e.g., thermostat), vibrational sensor, and the like.

 (37) In scenario 110, a heads up display (HUD) 114 can present instrumentation information 112 of a motorcycle. HUD 114 can include instrumentation information 112, front view 116 (e.g., front facing camera), rear view 118, and the like. Information 112 can include, but is not limited to, engine information (e.g., revolutions per minute), a fuel gauge, odometer, speedometer, oil temperature, and the like.”

As such it would be obvious to provide the combination of Reimer above with the capability of working with a motorcycle, scooter, moped, etc. for the express benefit of providing “information” such as, inter alia the estimated fuel level and range taught by the “fuel gauge” and “display” of the combination of Reimer, Mitsubishi and Young above to the HUD of the user’s smart helmet of Aloumanis.  
Further, because Young expressly teaches the portability of the system it is considered prima facie obvious that the owner of the system of Young could simply attach the components to their own motorcycle and wirelessly communicate directly to the smart helmet as well as the speedometer of the motorcycle itself as would have been obvious to one or ordinary skill.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”


As is here, the equivalent technique taught by the combination of Reimer with respect to, inter alia, determining the fuel level of a vehicle and displaying the result would be obvious to display in the smart helmet HUD as taught by the fuel gauge of Aloumanis.

Again, per case law and the MPEP as explained above, it is prima facie obvious to  “duplicate” and/or “rearrange” the “displayed information” of Reimer, Mitsubishi, and Young to include displaying the information another HUD such as Aloumanis as well as “substituting” the display taught by the combination of Reimer above and allowing it to communicate with the smart helmet HUD of Aloumanis instead of going through the vehicle ECU would be obvious since Young teaches a portable system that would not need to be connected to the vehicle control system as it is self-contained with regard to the processor and “fuel gauge” while the sensor and actuator would also be “wireless” and have their own power sources.

In re Dulberg, 129 USPQ 348, (CCPA 1961)

It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art 

In re Lindberg, 93 USPQ 23 (CCPA) 

It is not regarded as inventive to merely make an old device portable or movable without producing any new and unexpected result

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Aloumanis is considered BOTH because it is concerned with, inter alia being able to display “instrument information” including the “estimated remaining fuel” of a vehicle as explained above to be taught by the combination of Reimer above in a vehicle such as a motorcycle, et. al. using the HUD of a smart helmet.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using the system taught and explained in the combination of Reimer above and especially Young with regard to the portability on a motorcycle as taught by at least Aloumanis above for the express benefit of allowing the HUD of a user’s smart helmet to display “instrument information” such as the estimated remaining fuel and distance the users motorcycle can travel.  Such a combination would provide the ALL the inherent benefits of an HUD including for example the ability for the user to keep their eyes closer to the direction they are travelling instead of having to look down to try to read the fuel gauge of a motorcycle.  Further, it is considered that the owner of the portable system of Reimer as modified by inter alia Young would allow for the use on any number of vehicles such that when the “dashboard” fuel gauge stops working because of age or ICW (Inter Connecting Wiring) the user’s, laptop, smart pad, HUD smart helmet, etc., would still be able to detect and display the fuel level etc. during operation.  That is to say, the combination of Reimer above obviates the necessity for the vehicle itself to have a fuel gauge which would simplify the construction vehicle.  

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the system and methods taught by the combination of Reimer would include the ability to communicate “instrument information” to a smart helmet to display the “instrument information” as taught by the combination of AT LEAST, Reimer, Young, the MPEP and Aloumanis as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Aloumanis to and modify the prior art combination of Reimer as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as inter alia teaching the state of the art that one of ordinary skill in the art would find obvious to provide the teachings therein to the prior art refences above.  For example:
US 20120097088 A1 to Guerrier; Alain teaches, inter alia a system and method for “eliminating noise” and detecting the level of “roughness” of the movement of fluid levels inside the “tanks” of vehicle such as a ship and sending this information “remotely” to the bridge of the ship in for example the portion of the ABSTRACT reproduced below:
“, the ship being characterized in that it includes a plurality of devices for detecting the roughness of the liquid within said large tank(s), said devices being referred to below as "beacons" (5, 5-1, 5-2), and comprising: a) a vibration sensor of the vibratory accelerometer type suitable for measuring the amplitude of the acceleration (g) as a function of time (t) of the vibratory movements of a wall of said large tank or of a wall (4a, 4b) of said shell of the ship, on which wall said beacons are fastened; and b) an electronic calculation unit comprising a microprocessor and an incorporated memory, suitable for processing said signal as measured by said vibration sensor (5a), at least in order to eliminate the background noise specific to the ship therefrom; and c) means for transmitting said signal, preferably after processing by said electronic calculation unit, to a supervisor or central unit (6), preferably located on the bridge of the ship.”.

US 20090211349 A1 to KAWAKITA; Koji et al. teaches, inter alia a system and method of estimating the “difference” between the amount of fuel in a fuel tank of a vehicle when the engine is running and stopped, an ignition switch as explained by the Examiner above in for example the Paragraph below:
“[0009] As shown in FIG. 1,according to the technique of JP-A-2006-47100, the secondary filter is used for any one of cases where the engine of a vehicle is started, where a vehicle is running, and where the engine of the vehicle is stopped. Therefore, there is a potential of occurrence of a situation in which a difference between the quantity of fuel actually stored in a fuel tank and an estimated value acquired by means of filtering correction cannot be disregarded.”.

US 4811595 A to Marciniak; Robert D. et al. teaches, inter alia a “System For Monitoring Fluent Material Within A Container” using “abrupt changes “ of acoustical energy to determine the fluid level in a “tank” of a vehicle in for example the ABSTRACT below:
“The acoustical energy output of a source is varied in frequency between limits to sweep a frequency band encompassing cavity resonance conditions which depend on the quantity of a fluent material within a tank excited by such acoustical energy. The volume of the fluent material is calculated from the excitation frequency registered during verified detection of resonance conditions, based on abrupt changes in signal characteristics and stored data relating to the geometry of the acoustic sensor arrangement through which the tank interior is monitored.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220730